MEMORANDUM **
Darrell Robinson appeals from the 262-month sentence imposed following his guilty-plea conviction for conspiracy to distribute at least 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
We dismiss in light of the valid appeal waiver. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.2005) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.